TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 22, 2021



                                     NO. 03-19-00027-CR


                                 Blair Beck McCall, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM 274TH DISTRICT COURT OF HAYS COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   REVERSED AND ACQUITTAL RENDERED ON MOTION FOR REHEARING --
                    OPINION BY JUSTICE KELLY
              CONCURRING OPINION BY JUSTICE BAKER




This is an appeal from the judgment of conviction entered by the trial court. The Court reinstates

the appeal from abatement; withdraws its judgment issued January 8, 2021; and substitutes this

judgment in place of the earlier one. Having reviewed the record and the parties’ arguments, the

Court holds that there was reversible error in the trial court’s judgment of conviction. Therefore,

the Court reverses the trial court’s judgment of conviction and renders a judgment of acquittal

for occlusion assault. Blair Beck McCall is discharged from all further liability for such offense

and charge. The State shall pay all costs relating to this appeal, both in this Court and in the

court below.